Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Currently, preliminarily-amended claims 1-20 are pending and examined below.

Information Disclosure Statement (IDS)
Two information disclosure statements submitted on 10/21/2020 ("10-21-20 IDS") and 07/07/2021 ("07-07-21 IDS") are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 11-09-16 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  ARRAY SUBSTRATE AND METHOD FOR MANUFACTURING THE SAME, AND DISPLAY DEVICE HAVING PHOTOSENSITIVE ELEMENT, LIGHT EMITTING DEVICE AND SENSING TRANSITOR  

Drawings
The drawings are objected to under 37 CFR 1.83(a) because Fig. 2 and Fig. 3 each fails to show a light emitting device 200 as described in para [0052] of the Specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 2 is indefinite, because it is unclear what "the signal line" is referring to. 
	Claims 3-9 are indefinite, because they depend from the indefinite claim 2. 
	Claim 5 is further indefinite, because it is unclear what "the metal layer" is referring to.
	
Claim Rejections - 35 USC § 1021  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2018/0053032 A1 to Ding et al. ("Ding") (cited in the 10-21-20 IDS).
Fig. 1B of Ding of has been annotated to support the rejection below: 	



[AltContent: textbox (second via)]
[AltContent: arrow]
[AltContent: textbox (s)][AltContent: textbox (interlayer dielectric layer)][AltContent: arrow][AltContent: textbox (gate)][AltContent: arrow][AltContent: textbox (base substrate)][AltContent: arrow][AltContent: arrow][AltContent: textbox (gate dielectric)][AltContent: arrow][AltContent: arrow][AltContent: textbox (active layer)][AltContent: arrow][AltContent: textbox (planarization layer)][AltContent: textbox (first via)][AltContent: arrow][AltContent: textbox (first dielectric layer
layer)][AltContent: textbox (second dielectric layer)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: textbox (driving transistor)]
    PNG
    media_image1.png
    246
    502
    media_image1.png
    Greyscale
 

[AltContent: arrow]
    PNG
    media_image2.png
    317
    282
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    256
    293
    media_image3.png
    Greyscale




	Regarding independent claim 1, Ding teaches an array substrate (see Fig. 11; see also annotate Fig. 1B above), comprising:
	a base substrate;
	a photosensitive element 130 (para [0028] - "photosensitive identification devices 130") located between the base substrate and a light emitting device 150 (para [0029] - "a plurality of light-emitting configurations") and configured to sense light emitting from the light emitting device 150 and generate a sensing signal according to the light (para [0036] - "The photosensitive identification device 130 is configured to receive reflection light and convert the received reflection light into an electric signal.");
	a capacitor 140 (para [0028] - "a photosensitive storage capacitor 140") configured to store the sensing signal (para [0038] - "...the photosensitive identification device 130 generates an associated current change according to the intensity of the received reflection light, and the photosensitive storage capacitor 140 is changed to hole a second potential."); and
	a sensing transistor 122 (para [0038] - "the photosensitive detection switch 122") located between the base substrate and the photosensitive element 130 and configured to transmit the sensing signal to a sensing line (para [0043] - "...the photosensitive detection switch 122 further includes a first Gate G. In the photosensitive identification phase, a drive signal is applied to the first gate G of the photosensitive detection switch 122 to drive the photosensitive detection switch 122 to be turned on, so that a photosensitive data signal is transmitted to the associated photosensitive identification device 130 through the drain metal layer D, and the potential information of the photosensitive storage capacitor 140 in the photosensitive identification device 130 is read through the drain metal layer D to determine information regarding the touch body."), wherein an orthographic projection of the sensing transistor 122 on the base substrate at least partially overlaps with an orthographic projection of the photosensitive element 130 on the base substrate.
	Regarding claim 2, Ding teaches a first dielectric layer covering the sensing transistor 122, wherein:
	the capacitor 140 (para [0033] - "Thus, the common voltage input layer 121 of the photosensitive detection circuit 120 is overlapped with the first pole 130a of the associated photosensitive identification device 130 in a direction vertical to the array substrate 110 to form the photosensitive storage capacitor 140, thereby achieving the effect of reducing cost and the manufacturing processes of the photosensitive storage capacitor.") comprises:
	a first metal layer 121 connected to the signal line and located on one side of the first dielectric layer away from the base substrate,
	a second dielectric layer located on the one side of the first dielectric layer away from the base substrate and one side of the first metal layer away from the base substrate, wherein an orthographic projection of the first metal layer on the base substrate is within an orthographic projection of the second dielectric layer on the base substrate, and
	a second metal layer 130a located on one side of the second dielectric layer away from the base substrate and connected to a first electrode D of the sensing transistor 122 through a first via penetrating the second dielectric layer and the first dielectric layer; and
	the photosensitive element 130 is located on one side of the second metal layer 130a away from the base substrate.
	Regarding claim 3, Ding teaches the second metal layer 130a that is partially located in the first via and in contact with the first electrode D of the sensing transistor 122.
	Regarding claim 4, Ding teaches the photosensitive element 130 comprises a P-type semiconductor layer P (para [0056] - "...in FIG. 11, the photosensitive identification device 130 includes a PN junction 133...The PN junction 133 includes a P-doped semiconductor layer 133a, an amorphous silicon layer 133b and an N-doped semiconductor layer 133c which are stacked successively."), and an N-type semiconductor layer 133c located between the P-type semiconductor layer 133a and the second metal layer 130a.
	Regarding claim 5, Ding teaches a planarization layer located on the one side of the second dielectric layer away from the base substrate and one side of the P-type semiconductor layer P away from the base substrate, wherein the planarization layer defines a first opening extending to the P-type semiconductor layer P; and 
	an electrode layer 132a partially located in the first opening and in contact with the P-type semiconductor layer P, wherein the electrode layer 132a is connected to the metal layer 121 through a second via penetrating the planarization layer and the second dielectric layer. 
	Regarding claim 6, Ding teaches the electrode layer 132a is partially located in the second via and in contact with the first metal layer 121. 

	Regarding claim 7, Ding teaches the sensing transistor 122 that comprises:
	an active layer;
	a gate dielectric layer located on one side of the active layer away from the base substrate;
	a gate located on one side of the gate dielectric layer away from the active layer;
	an interlayer dielectric layer located on one side of the gate dielectric layer away from the base substrate and covering the gate, wherein the interlayer dielectric layer that defines a second (drain electrode D) opening and a third (source electrode S) opening which extend to the active layer; and
	a second electrode S at least partially located in the third opening and in contact with the active layer, and
	wherein the first electrode D is at least partially located in the second opening and in contact with the active layer. 
	Regarding claim 8, Ding teaches the photosensitive element 133 that further comprises an intrinsic semiconductor layer 133b located between the P-type semiconductor layer 133a and the N-type semiconductor layer 133c.
	Regarding claim 10, Ding teaches a driving transistor located between the base substrate and the light emitting device 150, wherein an orthographic projection of the driving transistor on the base substrate is spaced apart from the orthographic projection of the sensing transistor 122 on the base substrate. 
	Regarding claim 11, Ding teaches the orthographic projection of the sensing transistor 122 on the base substrate is within the orthographic projection of the photosensitive element 130 on the base substrate. 
	Regarding independent claim 12, Ding teaches a display device (para [0028] - "The organic light-emitting display panel described in the embodiment of the present disclosure includes: an array substrate 110, and a photosensitive identification array located on  the array substrate 110."), comprising the array substrate according to 
claim 1. 

	Regarding independent claim 13, Ding teaches a method for manufacturing an an array substrate, comprising:
	providing a base substrate;
	forming a sensing transistor 122 (para [0038] - "the photosensitive detection switch 122") and a capacitor 140 (para [0028] - "a photosensitive storage capacitor 140") on one side of the base substrate;
	forming a photosensitive element 130 (para [0028] - "photosensitive identification devices 130") on one side of the sensing transistor 122 away from the base substrate, wherein an orthographic projection of the photosensitive element 130 on the base substrate at least partially overlaps with an orthographic projection of the sensing transistor 122 on the base substrate, wherein:
	the photosensitive element 130 is configured to sense light emitting from a light emitting device 150 and generate a sensing signal according to the light (para [0036] - "The photosensitive identification device 130 is configured to receive reflection light and convert the received reflection light into an electric signal."),
	the capacitor 140 is configured to store the sensing signal (para [0038] - "...the photosensitive identification device 130 generates an associated current change according to the intensity of the received reflection light, and the photosensitive storage capacitor 140 is changed to hole a second potential."), and
	the sensing transistor 122 (para [0038] - "the photosensitive detection switch 122") is configured to transmit the sensing signal to a sensing line (para [0043] - "...the photosensitive detection switch 122 further includes a first Gate G. In the photosensitive identification phase, a drive signal is applied to the first gate G of the photosensitive detection switch 122 to drive the photosensitive detection switch 122 to be turned on, so that a photosensitive data signal is transmitted to the associated photosensitive identification device 130 through the drain metal layer D, and the potential information of the photosensitive storage capacitor 140 in the photosensitive identification device 130 is read through the drain metal layer D to determine information regarding the touch body.").
	Regarding claim 14, Ding teaches forming a first dielectric layer covering the sensing transistor 122 after forming the sensing transistor 122, wherein:
	forming of the capacitor 140 (para [0033] - "Thus, the common voltage input layer 121 of the photosensitive detection circuit 120 is overlapped with the first pole 130a of the associated photosensitive identification device 130 in a direction vertical to the array substrate 110 to form the photosensitive storage capacitor 140, thereby achieving the effect of reducing cost and the manufacturing processes of the photosensitive storage capacitor.") comprises:
	forming a first metal layer 121 connected to a signal line on one side of the first dielectric layer away from the base substrate,
	forming a second dielectric layer located on the one side of the first dielectric layer away from the base substrate and one side of the first metal layer away from the base substrate, wherein an orthographic projection of the first metal layer on the base substrate is within an orthographic projection of the second dielectric layer on the base substrate, and
	forming a second metal layer 130a located on one side of the second dielectric layer away from the base substrate and connected to a first electrode D of the sensing transistor 122 through a first via penetrating the second dielectric layer and the first dielectric layer; and
	the forming of the photosensitive element 130 comprises forming the photosensitive element 130 on one side of the second metal layer 130a away from the base substrate.
	Regarding claim 15, Ding teaches wherein forming the photosensitive element 130 comprises:
	forming an N-type semiconductor layer 133c (para [0056] - "...in FIG. 11, the photosensitive identification device 130 includes a PN junction 133...The PN junction 133 includes a P-doped semiconductor layer 133a, an amorphous silicon layer 133b and an N-doped semiconductor layer 133c which are stacked successively.") on one side of the second metal layer 130a away from the base substrate; and
	forming a P-type semiconductor layer P on one side of the N-type semiconductor layer 133c away from the base substrate. 
	Regarding claim 16, Ding teaches forming a planarization layer on the one side of the second dielectric layer away from the base substrate and one side of the P-type semiconductor layer P away from the base substrate, wherein the planarization layer defines a first opening extending to the P-type semiconductor layer P; and 
	forming an electrode layer 132a partially located in the first opening and in contact with the P-type semiconductor layer P, wherein the electrode layer 132a is connected to the metal layer 121 through a second via penetrating the planarization layer and the second dielectric layer. 
	Regarding claim 17, Ding teaches forming the sensing transistor 122 that comprises:
	forming an active layer;
	forming a gate dielectric layer located on one side of the active layer away from the base substrate;
	forming a gate located on one side of the gate dielectric layer away from the active layer;
	forming an interlayer dielectric layer located on one side of the gate dielectric layer away from the base substrate and covering the gate, wherein the interlayer dielectric layer that defines a second (drain electrode D) opening and a third (source electrode S) opening which extend to the active layer,
	forming the first electrode D is at least partially located in the second opening and in contact with the active layer; and
	forming a second electrode S at least partially located in the third opening and in contact with the active layer. 
	Regarding claim 19, Ding teaches forming the photosensitive element 133 that further comprises:
	forming an intrinsic semiconductor layer 133b on one side of the N-type semiconductor layer 133c away from the base substrate,
	wherein the P-type semiconductor layer 133a is formed on one said of the intrinsic semiconductor layer 133b away from the base substrate. 
	Regarding claim 20, Ding teaches forming a driving transistor on the one side of the base substrate, wherein the driving transistor is located between the base substrate and the light emitting device 150, and an orthographic projection of the driving transistor on the base substrate is spaced apart from the orthographic projection of the sensing transistor 122 on the base substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ding and further in view of examiner's assertion of official notice.
	Regarding claim 9, Ding does not disclose that one of the P-type semiconductor layer, the N-type semiconductor layer, or the intrinsic semiconductor layer comprises hydrogen.
	However, examiner asserts an official notice of the fact that hydrogen-containing P-type semiconductor layer, the N-type semiconductor layer, or the intrinsic semiconductor layer of the PN or P-i-N junction is well known in the semiconductor art.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the photosensitive element of the array substrate of Ding by incorporating hydrogen or using hydrogen-containing P-type semiconductor layer, the N-type semiconductor layer, or the intrinsic semiconductor layer of the PN or P-i-N junction so as to improve the efficiency of the photosensitive element. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 18 is objected to, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 13 and the intervening claims 14 and 17 or the base claim 13 is amended to include all of the limitations of claim 18 and the intervening claims 14 and 17. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Pub. No. US 2010/0007632 A1 to Yamazaki
Pub. No. US 2007/0126664 A1 to Kimura
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        17 May 2022

	

	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status